Appeal Dismissed and Memorandum Opinion filed December 17, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00899-CR

                          ISAAC SANTOS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 183rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1627065

                 MEMORANDUM                      OPINION
      Appellant pleaded “guilty” to possession of a controlled substance. In
accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant to five years’ imprisonment. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea-bargain case and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2